Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species A(i)(a) and B(i)(b), claims 1-3, 7-8 and 14-21 in the reply filed on December 20, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 4-6 and 9-13 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on January 27, 2020. These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:  
	page 1, [0001], line 1, the word “Priority” should be amended to the word -- Benefit --.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1-3, 7-8 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 8, “the unsaturated organic substrate” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 14-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sivasankar et al. (US Patent Application Publication No. 2013/0118911 A1).
Regarding claim 1, Sivasankar teaches a method for electrochemical reductive carboxylation of an unsaturated organic substrate, the method comprising: 
(a) providing a reactant medium comprising a water-immiscible, ionically conductive, aprotic organic liquid (= the catholyte may include one or more of ionic liquids comprising pyridinium and imidazolium groups), an unsaturated organic substrate reactant (= the catholyte may include one or more of aromatics comprising benzene, toluene, trifluro toluene, chlorobenzene and m-cresol and alkenes comprising 1-octene) [page 2, [0022]], and a carbon dioxide reactant (= adding carbon dioxide to the cathode region) [page 1, [0007]]; 
(b) providing a product medium comprising water (= in general the anolyte is a water based solvent, preferably water) [page 2, [0020]]; 
(c) electrochemically reducing the substrate in the reactant medium (= electrochemically producing a carbon dioxide reduction product) [page 1, [0008]] with (i) a cathode in the reactant medium (= cathode region 104 having cathode 106) and (ii) an anode in the product medium (= anode region 108 having anode 110) [page 2, [0017]]; thereby forming a product and 

(d) recovering the product in the product medium (= the system may be provided with separators to separate the component parts of the outputs) [pages 4-5, [0043]].
The method of Sivasankar differs from the instant invention because Sivasankar does not disclose the following:
a.	Electrochemically reducing the unsaturated organic substrate.
b.	Thereby forming a dicarboxylic organic product corresponding to the unsaturated organic substrate.
Sivasankar teaches providing a reactant medium comprising a water-immiscible, ionically conductive, aprotic organic liquid (= the catholyte may include one or more of ionic liquids comprising pyridinium and imidazolium groups), an unsaturated organic substrate reactant (= the catholyte may include one or more of aromatics comprising benzene, toluene, trifluro toluene, chlorobenzene and m-cresol and alkenes comprising 1-octene) [page 2, [0022]], and a carbon dioxide reactant (= adding carbon dioxide to the cathode region) [page 1, [0007]].
	A current is applied across the anode and cathode (page 1, [0009]].
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  Sivasankar teaches a method in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

	(ii)  It has been held that a newly discovered use or function of components, i.e., the aromatics comprising benzene, toluene, trifluro toluene, chlorobenzene and m-cresol and the alkenes comprising 1-octene, does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	Regarding claim 2, Sivasankar teaches wherein the organic liquid is selected from the group consisting of an ionic liquid, an organic solvent comprising a dissolved electrolyte, a liquid polymer comprising a dissolved electrolyte, a water-insoluble polymeric electrolyte, and combinations thereof (= the catholyte may include one or more of ionic liquids comprising pyridinium and imidazolium groups) [page 2, [0022]].
	Regarding claim 7, Sivasankar teaches wherein the unsaturated organic substrate reactant comprises at least one of an aromatic hydrocarbon substrate, a heteroaromatic hydrocarbon substrate, an alkylenic hydrocarbon substrate, and an alkylynic hydrocarbon substrate (= the catholyte may include one or more of aromatics comprising benzene, toluene, trifluro toluene, chlorobenzene and m-cresol and alkenes comprising 1-octene) [page 2, [0022]].
	Regarding claim 8, Sivasankar teaches wherein: the unsaturated organic substrate 

reactant comprises a substituted or unsubstituted benzene (= the catholyte may include one or more of aromatics comprising benzene, toluene, trifluro toluene, chlorobenzene and m-cresol) [page 2, [0022]].
The method of Sivasankar differs from the instant invention because Sivasankar does not disclose wherein the dicarboxylic organic product comprises phthalic acid.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Sivasankar teaches wherein: the unsaturated organic substrate reactant comprises a substituted or unsubstituted benzene. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
It has been held that a newly discovered use or function of components, i.e., the benzene, does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
	If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	Thus, there is no reason why the benzene disclosed by Sivasankar would not be electrochemically reduced to some degree in the method.
	There is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in 

the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Regarding claim 14, the method of Sivasankar differs from the instant invention because Sivasankar does not disclose wherein electrochemically reducing the unsaturated organic substrate in the reactant medium in part (c) further comprises forming a formic reaction product.
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Sivasankar teaches that the catholyte may include an unsaturated organic substrate reactant (page 2, [0022]).
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
	If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	Thus, there is no reason why the unsaturated organic substrate reactant disclosed by 

Sivasankar would not be electrochemically reduced to some degree in the method.
	There is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Regarding claim 15, Sivasankar teaches wherein: recovering the dicarboxylic organic product in part (d) further comprises recovering the formic reaction product in the product medium (= the system may be provided with separators to separate the component parts of the outputs) [pages 4-5, [0043]].
	Regarding claim 17, Sivasankar teaches wherein the reactant medium and the product medium are in direct liquid-liquid contact (= the phase boundary) [page 3, [0028]; and Fig. 1:
	
    PNG
    media_image1.png
    486
    814
    media_image1.png
    Greyscale
].

	Regarding claim 18, Sivasankar teaches wherein the reactant medium is substantially free from water (= preferably during operation of the system, the cathode region is substantially if not exclusively consisting of a non-aqueous catholyte) [page 2, [0018]].
	Regarding claim 19, Sivasankar teaches wherein the reactant medium further comprises a supporting electrolyte (= the catholyte may include an electrolyte) [page 2, [0026]].
	Regarding claim 20, Sivasankar teaches wherein the product medium further comprises a supporting electrolyte (= the electrochemical cell 102 is configured to feed at least one electrolyte into at least one of the anode and cathode regions) [pages 3-4, [0031]].
	Regarding claim 21, Sivasankar teaches wherein: the cathode comprises at least one of tin, bismuth, gallium, indium, copper, silver, gold, cadmium, mercury, and lead (= in addition, the cathode may be a suitable conductive electrode, such as Al, Au, Ag, Bi, C, Cd, Co, Cr, Cu, Cu alloys (e.g., brass and bronze), Ga, Hg, In, Mo, Nb, Ni, NiCo2O4, Ni alloys (e.g., Ni 625, NiHX), Ni-Fe alloys, Pb, Pd alloys (e.g., PdAg), Pt, Pt alloys (e.g., PtRh), Rh, Sn, Sn alloys (e.g., SnAg, SnPb, SnSb), Ti, V, W, Zn, stainless steel (SS) (e.g., SS 2205, SS 304, SS 316, SS 321), austenitic steel, ferritic steel, duplex steel, martensitic steel, Nichrome (e.g., NiCr 60:16 (with Fe)), elgiloy (e.g., 
Co-Ni-Cr)) [page 5, [0052]; and the anode comprises at least one of nickel, stainless steel, and ruthenium-doped titania (= anode electrodes may be the same as cathode electrodes or different) [page 6, [0060]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar et al. (US Patent Application Publication No. 2013/0118911 A1) as applied to claims 1-2, 7-8, 14-15 and 17-21 above, and further in view of Rosenthal et al. (US Patent Application Publication No. 2014/0262792).
	Sivasankar is as applied above and incorporated herein.
Regarding claim 3, the method of Sivasankar differs from the instant invention because Sivasankar does not disclose wherein the organic liquid comprises an ionic liquid comprising (i) a cation selected from the group consisting of a substituted ammonium cation, a substituted phosphonium ion, a substituted sulfonium ion, a substituted aromatic heterocyclic ring having at least one quaternary ammonium cation, and combinations thereof, and (ii) a counter anion to the cation.
	Sivasankar teaches that the catholyte may include one or more of ionic liquids comprising pyridinium and imidazolium groups (page 2, [0022]).
	Like Sivasankar, Rosenthal teaches the electrochemical reduction of carbon dioxide (page 4, [0040]).
Another aspect of the invention further provides an electrolyte which is an ionic liquid that may comprise one or more of borate ions, phosphate ions, imidazolium ions, pyridinium ions, pyrrolidinium ions, ammonium ions, phosphonium ions, halides, triflates, tosylates, bistriflimides and combinations thereof. The electrolyte may also be an organic liquid comprising one or more of 

acetonitrile, dimethylformamide, dimethyl sulfoxide, a carbonate, and combinations thereof (page 2, [0015]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catholyte described by Sivasankar with wherein the organic liquid comprises an ionic liquid comprising (i) a cation selected from the group consisting of a substituted ammonium cation, a substituted phosphonium ion, a substituted sulfonium ion, a substituted aromatic heterocyclic ring having at least one quaternary ammonium cation, and combinations thereof, and (ii) a counter anion to the cation because ionic liquids comprising ammonium ions and phosphonium ions are alternatives to ionic liquids comprising imidazolium and pyridinium ions as electrolytes for electrochemical reduction. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasankar et al. (US Patent Application Publication No. 2013/0118911 A1) as applied to claims 1-2, 7-8, 14-15 and 17-21 above, and further in view of Olah et al. (US Patent No. 5,928,806).

	Sivasankar is as applied above and incorporated herein.
Regarding claim 16, the method of Sivasankar differs from the instant invention because Sivasankar does not disclose electrochemically oxidizing the formic reaction product in the product medium with the anode, thereby forming carbon dioxide as an oxidation product; and recovering the carbon dioxide from the product medium in the reactant medium.
Olah teaches:
Referring to FIG. 1, the regenerative fuel cell system 10 includes a first electrochemical cell 12 and a second electrochemical cell 14. The first electrochemical cell 12 is a liquid feed fuel cell as described in U.S. Pat. No. 5,599,638, the disclosure of which is incorporated herein by reference. In the first electrochemical cell 12, an oxygenated hydrocarbon such as methyl alcohol, formic acid, formaldehyde or methyl formate is oxidized to form carbon dioxide and water. In the second electrochemical cell 14, carbon dioxide is reduced to form an oxygenated hydrocarbon, such as methyl alcohol, formic acid, formaldehyde or methyl formate. Preferably, the oxygenated hydrocarbon oxidized in the first electrochemical cell 12 and the oxygenated hydrocarbon produced by the reduction reaction in the second electrochemical cell 14 are the same compound. Most preferably, the oxygenated hydrocarbon is methyl alcohol (col. 5, line 63 to col. 6, line 11).

 	The second electrochemical cell 14 can be any electrochemical cell which can be operated to accomplish the carbon dioxide reduction. Preferably, the second electrochemical cell 14 is the reversed liquid feed fuel cell of the '638 patent (col. 6, lines 12-16).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Sivasankar by electrochemically oxidizing the formic reaction product in the product medium with the anode, thereby forming carbon dioxide as an oxidation product; and recovering the carbon dioxide from the product medium in the reactant medium because Sivasankar teaches that the system also includes a source of carbon dioxide, the cell being configured to add the carbon dioxide to the cathode region (page 1, [0006]) where carbon dioxide formed by electrochemically 

oxidizing formic acid is fed to an electrochemical cell which can be operated to accomplish carbon dioxide reduction.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	CN 104313631 is cited to teach the electrochemical catalytic reduction of carbon dioxide at a phase interface (ƿ [0012]). 
Neikam (US Patent No. 3,344,045) is cited to teach that it is known that carboxylic acids can be formed by cathodically reducing certain types of unsaturated hydrocarbons in the presence of CO2 (col. 1, lines 28-30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 1, 2022